Exhibit 10.18

 

LEASE AGREEMENT

 

THIS LEASE (this “Lease”) is made as of 3/28, 2005 by and between Genesis
Partners, LLC of Bozeman, Montana, herein referred to as “Landlord”, and Right
Now Technologies, Inc., a Montana corporation, of Bozeman, Montana, hereinafter
referred to as “Tenant”.

 

WITNESSETH:

 

1. Leased Property. Landlord hereby leases to Tenant such part of the office
building located on the real property in Gallatin County, Montana whose address
is 45 Discovery Drive, Bozeman, Montana, consisting of (A) during the initial
period of the Lease, 3444 square feet currently occupied by Tenant pursuant to a
predecessor lease; and (b) after the initial period of the Lease, 2296 sf (.25 x
9184 sf) square feet as depicted on attached Exhibit A, together with (i) the
non-exclusive right of ingress and egress for Tenant and its employees, agents,
invitees and contractors between the building and the nearest public streets,
and (ii) the right to use the parking lot surrounding the building for its
employees, agents, invitees and contractors in common with others (the
“premises”). For the purposes of this clause and clause 4, the “initial period”
of the Lease ends two (2) weeks after the commencement of the lease from
Landlord to Tenant of premises at 110 Enterprise Boulevard, Bozeman, Montana
(Genesis IV). Landlord represents and agrees that the parking lot will provide,
at all times during the term of this Lease, a parking ratio of not less than
five spaces per 1000 square feet of rentable square footage in buildings whose
tenants are or will be using the parking lot.

 

2. Terms of Lease. The primary term of this Lease shall be for twelve (12)
months commencing on the 1st day of May, 2005, and ending on the 30th day of
April, 2006, both dates inclusive, unless sooner terminated as herein provided.
Thereafter, the Lease shall continue on a month to month basis on the same terms
and conditions, except as provided in paragraph 4.

 

3. Option to Extend. Upon expiration of the primary term of this Lease, Tenant
is granted an option to extend the term of this Lease for one (1) additional
twelve (12) month period, (an “extension term”) upon the same terms and
conditions as are included in this Lease.  The primary term and the extension
term will be collectively referred to in this Lease as the “term.” Tenant shall

 

--------------------------------------------------------------------------------


 

notify Landlord within not less than forty five (45) days prior to the
expiration of the primary term of this Lease of Tenant’s exercise of its option
to extend this Lease, provided that in the circumstances described in paragraph
13, the option to extend the term may be exercised earlier as provided in
paragraph 13, and if the option to extend is exercised earlier as provided in
paragraph 13, nevertheless, the rental payable as provided in paragraph 4 shall
be determined at the time and in the manner provided in paragraph 4.

 

4. Rent. Tenant shall pay as rental for the premises during the first year of
the primary term of the Lease (A) during the initial period (as defined in
clause 1) of the Lease, $4,163.68 per month (or pro rata for a portion of such
month); and (B) after the initial period of the Lease, $2,776.29 per month (or
pro rata for a portion of such month) computed at the rate of $14.51 per square
foot on 2296 square feet of office space, payable monthly, in advance. On each
anniversary date of this Lease, beginning on May 1st, 2007, the annual rent
shall be increased by 2%. Rent shall be paid without notice or demand by
Landlord to Landlord at 895 Technology Blvd, Suite 101, Bozeman, Montana 59718
or at such other place as Landlord may direct in writing.

 

5. Covenants. Tenant hereby acknowledges and agrees:

 

A. Tenant is familiar with the premises. Tenant’s taking of possession of the
premises shall be conclusive evidence that the premises were in good, clean and
sanitary condition, are in all respects satisfactory and acceptable to Tenant,
and are in the condition in which Landlord represented the premises to be.

 

B. Tenant will keep the premises in a clean and sanitary condition during the
term of this Lease. Landlord shall have no obligation to make any alterations or
improvements of any kind in or about the premises other than as set forth in
this Lease. Tenant shall repair or replace promptly all damages to the premises
due to acts of Tenant, its agents, employees, invitees, or subtenants,
reasonable wear and tear excepted. Tenant also shall not cause any waste to be
committed in or about the premises; Tenant will keep the premises free and clear
of any and all refuse and debris; and Tenant agrees to observe all rules and
regulations of the County of Gallatin and State of Montana in any way relating
to maintenance, use and occupancy of the premises.

 

C. Tenant will not use or permit anything to be used upon the premises which is
likely to deface or damage the premises, or do anything that will increase the
rate of insurance thereof (unless Tenant first agrees to pay any increased
premiums), or permit anything to be done upon the

 

--------------------------------------------------------------------------------


 

premises or in the areas, sidewalk or streets adjacent to the premises, which
will amount to or create a nuisance.

 

D. Tenant shall make no alterations in or additions to the premises without
first obtaining Landlord’s written consent, which consent will not be
unreasonably withheld, delayed or conditioned. Tenant shall not erect or permit
to be erected upon the premises any signs without written consent of Landlord,
which consent will not be unreasonable withheld, delayed or conditioned.

 

E. Tenant agrees, with respect to all alterations or improvements to the
premises or any part thereof, which Tenant undertakes with written consent of
Landlord, that Tenant shall in all instances save Landlord and the premises
forever harmless and free from all damages, loss and liability of every kind and
character which may be claimed, asserted or charged, including liability to
adjacent owners or tenants, based upon the acts or negligence of Tenant or its
agents, contractors or employees, for any negligence, or for the failure of any
of them to observe and comply with the requirements of the law, including the
regulations and the authorities in the City of Bozeman, and Tenant will preserve
and hold Landlord and the premises free and clear from all liens or encumbrances
for labor and materials furnished. Any and all alterations, additions, and
improvements made by Tenant to or upon the premises (with the exception of
furnishings, equipment, and removable trade fixtures installed by Tenant) shall,
upon installation, be deemed attached and part of the premises, provided
however, that if prior to termination of this Lease, or within fifteen (15) days
thereafter, Landlord so directs by written notice to Tenant, promptly following
said termination of this Lease, Tenant shall remove such of the said additions,
improvements, fixtures, and installations placed upon the demised premises by
Tenant as shall by designated in said notice from Landlord, and Tenant shall
repair any damages occasioned by such removal. Further, in this regard, Tenant
hereby agrees that it will, during the continuance of this Lease, keep the
premises and interior of the premises in good condition and repair, reasonable
wear and tear excepted.

 

F. Tenant may use and occupy the premises for the purpose of a business office
and all activities incidental thereto, including the manufacture of software,
and not otherwise. Tenant shall not use or knowingly permit any part of the
premises to by used for any unlawful purposes and shall

 

--------------------------------------------------------------------------------


 

comply with all applicable laws and regulations of the County of Gallatin, State
of Montana, and the United States of America.

 

G. Tenant agrees that Landlord shall not be liable for any damage or injury to
persons or property or for the loss of property sustained by Tenant or by any
other person or persons on the premises due to any act of negligence of Tenant.

 

H. Tenant agrees that it will not assign this Lease or sublease any portion of
the premises or permit this Lease to transferred by operation of law or
otherwise without the written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned; provided, however, that any
merger and reorganization of Tenant for the purpose of incorporating under
another state law shall not be deemed to be an assignment for purposes of this
paragraph and shall not require Landlord’s consent, or that any merger or change
in control of the Tenant shall not be deemed to be an assignment for the
purposes of this paragraph and shall not require Landlord’s consent. Tenant
shall remain responsible under this Lease for any portion of the premises sublet
by Tenant (even if Landlord approved the subletting), unless Landlord shall
agree otherwise. Any subtenant to whom any portion of the property is sublet
shall agree to abide by the provisions of this Lease which are applicable to the
sublet portion of the premises, before Landlord will be required to consent to
the proposed subleasing of any portion of the premises.

 

I. Tenant will permit Landlord, at all reasonable times and after reasonable
notice to Tenant at Landlord’s sole risk and expense and in a manner that causes
the least practical disruption to Tenant, to enter upon the premises (i) to
inspect their condition and to make reasonable and necessary repairs for the
protection and preservation of the premises, (ii) to ascertain whether Tenant
has performed its covenants under this Lease, and (iii) to show the premises to
persons who may wish to rent the premises after the expiration of the term of
this Lease or to purchase the premises, provided that any showing of the
premises to persons who may wish to rent the premises shall be only during the
last year of the term of the Lease.

 

J. Tenant, upon leaving the premises, shall at its own expense, remove all dirt,
rubbish, and refuse and upon failure to do so, Landlord may immediately, without
further notice, do so at Tenant’s expense. Tenant shall immediately pay
Landlord’s expenses upon receipt of a bill for the same from Landlord.

 

--------------------------------------------------------------------------------


 

6. Default and Landlord’s Rights. If the premises shall be deserted or vacated,
or if a trustee or receiver of a substantial portion of Tenant’s property is
appointed, or if an order is entered against Tenant for relief under Title 11 of
the United States Code, or there shall be a default in payment of any rent for
more than five (5) days after written notice of such default from Landlord, or
there shall be a default in the performance or any other covenant, agreement,
condition, rule or regulation herein contained, or hereafter established with
Tenant’s consent, which shall continue for more than thirty (30) days (or, if
the default is not curable within thirty (30) days and if Tenant begins to cure
the default within such thirty (30) day period and diligently pursues curing the
same, then for such for additional period as shall be reasonably necessary to
cure the default) after Tenant’s receipt of written notice of such default from
Landlord, Tenant’s rights in this Lease (if Landlord so elects, and such
election is reserved) shall thereupon terminate and end without the necessity
for any further notice, and Landlord shall have the right to re-enter and
repossess the premises in the manner permitted by law and dispossess or remove
there from Tenant or other occupants thereof and their effects without being
liable to any prosecution or action therefore. Landlord may likewise, at
Landlord’s option, and in addition to any other remedies which Landlord may have
upon default, let and relet the premises in whole or in part, altering, changing
or subdividing the same as in its reasonable judgment may accomplish the best
rental results, and upon such terms and for such length of time, whether lesser
or greater than the unexpired portion of the term of this Lease, as Landlord may
reasonably see fit, and Tenant shall be liable to Landlord for any deficiency
between the remaining unpaid rental and the rental so procured by Landlord for
the period of said letting or reletting which is during the remaining term of
this Lease and shall further be liable for the reasonable costs of reletting and
alterations or changes required to enable Landlord to let and relet the
premises, the deficiency and costs not to exceed, however, the balance of the
unpaid rental due from tenant for the remaining term of the Lease. Landlord any
institute action for the whole of any such deficiency immediately upon effecting
a letting or reletting and shall not thereafter be precluded from further like
action in the event such letting or relettng shall not cover the entire
unexpired portion of the term hereof, or Landlord may monthly, or at such
greater intervals as it may see fit, require Tenant to pay said deficiency then
existing, and Tenant agrees to pay said deficiency to Landlord from time to time
when called upon by Landlord to do so. Should this Lease not be terminated,
Landlord may, notwithstanding such letting or reletting, at any time

 

--------------------------------------------------------------------------------


 

thereafter elect to terminate it. Tenant, upon termination as herein provided,
will yield quiet and peaceful possession to Landlord, subject to any letting or
reletting Landlord has effected of the premises. If Landlord shall give the
notice of termination as herein provided, then, at the expiration of such
period, this Lease shall terminate as completely as if that were the date herein
fixed for the expiration of the term of this Lease, and Tenant shall then
surrender the premises to Landlord.

 

7. No Waiver of Breach. Tenant agrees that no consent, expressed or implied, by
Landlord to any breach of Tenant’s covenants or agreements shall be deemed a
waiver of any succeeding breach.

 

8. Notice. It is agreed that all notices herein required to be given shall be
effective upon mailing, postage prepaid, addressed to Landlord at 895 Technology
Blvd, Suite 101 Bozeman, Montana 59718 or addressed to Tenant at 45 Discovery
Drive, Bozeman, Montana or such other place as either may designate in writing
to the other. In addition, any notice from Landlord to Tenant relating to this
Lease or the premises shall be deemed duly served if personally delivered to an
officer of Tenant at the premises.

 

9. Surrender Upon Termination. Tenant shall, upon termination of the term,
peacefully and quietly surrender the premises to Landlord in as good condition
as it was at the beginning, reasonable use and wear and damage by the elements
excepted. Tenant shall remove all of its personal property and trade fixtures
(repairing any damage to the premises such removal causes) so that Landlord can
repossess and enjoy the premises not later than noon on the day upon which the
term ends, whether upon notice or by holdover or otherwise. Landlord shall have
the right to enforce this covenant by ejectment, for damages, or for breach of
any other condition or covenant of this Lease.

 

10. Peaceful Possession. Landlord covenants and agrees, at its sole expense,
that the exterior, structure, the roof and the heating, ventilating, air
conditioning, electrical, plumbing and all utility systems on or in the premises
shall be maintained in good repair and tenantable condition, excepting damage
resulting from neglect or intentional acts of Tenant, its agents, employees,
contractors and invitees. So long as Tenant pays the rent and performs the
covenants and agreements herein contained, Tenant shall peacefully and quietly
hold the premises for the primary term and any extensions thereof.

 

--------------------------------------------------------------------------------


 

11. Time of Essence. Time is of the essence of this Lease with respect to the
performance by Tenant and Landlord of their obligations hereunder.

 

12. Attorney’s Fees. In the event any action to enforce any of the terms of this
Lease is brought, the prevailing party shall be entitled to its reasonable
attorney’s fees as provided in paragraph 25.

 

13. Liability – Premises. Landlord shall not be responsible or liable (i) for
any personal injury to Tenant or any other person on the premises, or for injury
or damage to personal property or improvements of Tenant or of any third party
on the premises unless such injury or damage is caused by the neglect or
omissions of Landlord, its agents or employees; (ii) for injury or damage caused
by the neglect or omissions of Tenant or its agents, contractors, invitees or
employees; or (ii) on account of any inconvenience or annoyance or damage caused
by fire, explosion, earthquake, flood or other causes beyond the control of
Landlord. Tenant will obtain general liability insurance in an amount of not
less than $1,000,000 on which Landlord shall be named as an additional insured.
If Tenant shall sublet any portion of the premises, the subtenant shall also
furnish the general liability insurance required of Tenant or be covered under
Tenant’s policy.

 

In addition, Tenant will at all times hold Landlord harmless from any claim or
damages by reason of any personal injury, property damage, or otherwise, arising
from its operation or use of the premises or any of Tenant’s equipment used in
connection therewith, provided the claim or damage is not caused by negligence
or omission of Landlord, its agents, contractors or employees.

 

Landlord shall carry, at its sole expense, all risk casualty insurance, covering
the premises, in the amount equal to the full replacement cost of the premises.
The policy shall be endorsed so that it may be terminated or amended only upon
not less than thirty (30) days prior written notice to Tenant. The policy shall
contain no co-insurance clause, a deductible amount not exceeding $5,000, and
the insurance company’s consent to the waivers of subrogation set forth in the
next sentence. Landlord waives any claims it may have against Tenant and any
rights to grant subrogation rights to others for any loss, damage or claim which
is covered by Landlord’s insurance. In the event that the premises shall be
rendered wholly or partially untenantable by fire, explosion, earthquake, Act of
God, or any other cause beyond the control of Landlord (collectively, the
“casualties”), Landlord (i) shall rebuild and restore the premises as soon as
reasonably practicable to the premises’ former condition and use but only (A) to
the extent of the insurance proceeds Landlord receives, and (B) if

 

--------------------------------------------------------------------------------


 

the casualties do not occur during the last two (2) years of the term (and for
this purpose the term shall include all extension terms Tenant notifies Landlord
it will exercise on or before thirty (30) days after the occurrence of any of
the casualties), or (ii) in circumstances not described in clause (ii) may, at
its option, either terminate this Lease by written notice given to Tenant within
sixty (60) days after the casualty or commence to repair the premises within
sixty (60) days after the casualty. If Landlord shall elect or be required to
repair the premises, the rental hereunder shall be abated in proportion to the
part of the premises that are untenantable, and no rental shall be payable
hereunder for the period that said premises shall be wholly untenantable,
provided that in the event any of the casualties is caused by carelessness,
negligence or improper conduct of Tenant, or of Tenant’s agents, employees,
contractors or invitees, the rental shall not be so abated.

 

All fixtures or improvements placed on the premises by Tenant, which shall be
damaged or destroyed, shall be repaired and replaced by Tenant at its own
expense and not at the expense of Landlord.

 

If any of the glass or plate glass in the premised shall be damaged or become
broken from the inside, Tenant shall replace, at Tenant’s own cost and expense,
all such glass or plate glass broken. If the glass is damaged or broken from the
outside, Landlord shall replace the same at its own cost and expense.

 

14. Repairs and Maintenance. Landlord shall bear the entire expense of all
repairs, maintenance, alterations, or improvements to the basic structure
(exterior walls, roof, heating, ventilating, air conditioning, electrical,
plumbing and other systems on the premises). Landlord shall, in addition, bear
the entire expense for the repair and maintenance of the parking area, including
landscaping and keeping the parking area free of rubbish, ice and snow. Tenant
shall pay at its own expense, all repairs, maintenance, and alterations of
Tenant installed fixtures or improvements and utilities.

 

15. Utilities, Taxes Etc. Tenant shall pay for all telephone, water/sewer,
electricity, natural gas, fire system monitoring, security systems, and
janitorial services used in the operation of the premises. Tenant agrees to pay
for replacement of light bulbs. Landlord shall pay for all real property taxes
and assessments levied and assessed against the premises and for snow removal
and lawn maintenance.

 

--------------------------------------------------------------------------------


 

16. No Smoking Policy. There will be no smoking allowed anywhere in the premises
by anyone. It will be Tenant’s responsibility to convey to and enforce this
policy by its employees, agents and all other invitees.

 

17. Paragraph Headings. The paragraph headings in this instrument are for
convenience only and do not limit or construe the contents or any paragraphs.

 

18. Severability. It is the intent of the parties that if a part of this Lease
is invalid, all valid parts that are severable from the invalid part shall
remain in effect. If a part of this Lease is invalid in one or more of it
applications, that part remains in effect in all valid applications that are
severable from the invalid applications.

 

19. Landlord’s Liability. The term “Landlord” as used herein shall mean only the
owner or owners at the time in question of the premises. In the event of any
transfer of such title or interest, Landlord herein named (and in case of any
subsequent transfers the then grantor) shall be relieved from and after the date
of such transfer of all liabilities as respects Landlord’s obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at time of such transfer in which Tenant has an interest shall
be delivered to the grantee, who shall assume the obligations of Landlord or the
then grantor to Tenant with respect to those funds. The obligations contained in
this Lease to be performed by Landlord shall, subject to the foregoing
provisions of this paragraph 19, be binding on Landlord’s successors and
assigns.

 

20. Supersedes. This Lease supersedes all prior agreements between the parties.

 

21. Exercise of Rights. The omission of Landlord or Tenant to exercise any right
provided for on the default of the other at any time shall not preclude Landlord
or Tenant from the exercise of such right at any subsequent default of the other
or be deemed a waiver thereof or the right to do so.

 

22. Binding Effect. This Lease shall be binding upon and inure to the benefit of
the heirs, successors, administrators, and permitted assigns of the parties
hereto.

 

23. Security Deposit. At the execution of this Lease, Landlord will pay to
Tenant $1,250 from $3,750 held by Landlord as a security deposit, and retain the
remaining $2,500 as a security deposit for this Lease. Landlord shall hold and
use the security deposit as security for Tenant’s performance of its obligations
under this Lease. At the termination of this Lease and if at that time Tenant
has fully complied with all of its obligations under this Lease, Landlord shall
return the

 

--------------------------------------------------------------------------------


 

security deposit, without interest (or the part of the security deposit which
Landlord has not applied to satisfy Tenant’s obligations under this Lease), to
Tenant

 

24. Governing Law. This Agreement and all matters relating thereto shall be
governed by the laws of Montana.

 

25. Arbitration. Any dispute under this Lease shall be decided by binding
arbitration initiated and conducted in accordance with the commercial
arbitration rules of the American Arbitration Association (“AAA”). The parties
shall decide upon the arbitrator. If the parties are unable to decide upon the
arbitrator within ten (10) days after a notice from one party to the other that
a dispute exists under this Lease, the AAA shall select the arbitrator. The
decision of the arbitrator shall be binding. All costs of arbitration shall be
borne by the party the arbitrator determines to be the non-prevailing party.
Such costs shall include the costs and reasonable attorneys’ fees of the
prevailing party.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date and
year first written above.

 

 

GENESIS PARTNERS, LLC – Landlord

 

 

 

 

 

By:

 

 

 

 

 

/s/ Steve Daines

 

3/24/05

 

Steve Daines, member – Landlord

 

date

 

 

 

 

 

/s/ Clair Daines

 

3/28/05

 

Clair Daines, member – Landlord

 

date

 

 

 

 

 

/s/ Greg Gianforte

 

3/28/05

 

Greg Gianforte, member – Landlord

 

date

 

 

 

 

 

Right Now Technologies, Inc. – Tenant

 

 

 

 

 

By

/s/ Alan Rassaby

 

3/17/05

 

 

Alan Rassaby

 

date

 

 

Company Secretary

 

 

--------------------------------------------------------------------------------


 

[g61241kkimage002.gif]

 

--------------------------------------------------------------------------------


 

[g61241kkimage004.gif]

 

--------------------------------------------------------------------------------